Appellant, by his own admission, was guilty of at least a technical violation of our laws forbidding one "receiving" prohibited liquor. Code 1923, § 4621; Jinright v. State,220 Ala. 268, 125 So. 606. He said it was one quart of whisky.
The state's testimony was voluble to the effect that he "had in possession" three-fourths of a pint of whisky.
Either way, there is no escape from the conclusion that the verdict of the jury had ample support. *Page 160 
The fact that the circumstances shown present merely the picture of a "drinking bout," engaged in by appellant, with a party of friends, and in which appellant either already had, or procured by purchase, a pint (three-fourths of a pint) or quart of whisky for the party's common weal or woe, does not, cannot, change the inexorable proscription of the law.
There appears nothing, either in the record proper or in the bill of exceptions, which could have been prejudicially harmful to any right of appellant; and the judgment is affirmed.
Affirmed.